  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 1 of 11 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 LOVE’S TRAVEL STOPS & COUNTRY
 STORES, INC.,
                                                           Case No. 4:21-cv-294
         Plaintiff,
                                                           JURY TRIAL DEMANDED
 v.

 G4S SECURE SOLUTIONS (USA) INC.,

         Defendant.


                                           COMPLAINT

       Plaintiff Love’s Travel Stops & Country Stores, Inc., by and through undersigned counsel,

pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 2201, files this Complaint, stating as follows:


                           PARTIES & JURISDICTIONAL FACTS

       1.       Plaintiff Love’s Travel Stops & Country Stores, Inc. (“Love’s”) is a corporation

organized under the laws of the State of Oklahoma and maintains its principal place of business in

Oklahoma City, Oklahoma.

       2.       G4S Secure Solutions (USA) Inc. (“G4S”) is a corporation organized under the

laws of Florida and maintains its principal place of business in Jupiter, Florida. Its registered agent

for the State of Missouri is CSC-Lawyers Incorporating Service Company, 221 Bolivar Street,

Jefferson City, Missouri, 65101.

       3.       G4S is subject to personal jurisdiction in this Court, as it entered into a contract

with Love’s to provide security services at 6124 North Broadway in St. Louis, Missouri, and

Love’s allegations, and the allegations of the underlying lawsuit described below, arise out of

G4S’s failure to perform its contractual obligations pursuant to such store.
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 2 of 11 PageID #: 2




       4.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332. There is complete diversity of citizenship between the Plaintiff and the Defendant, as

Love’s is a citizen of Oklahoma and Defendant is a citizen of Florida. Further, the amount in

controversy exceeds $75,000, as Love’s seeks a defense and indemnity for claims alleged against

it in the matter of Stewart v. Love’s Travel Stops, & Country Stores, Inc., et al., Cause No. 2022-

CC00888 (“Underlying Action”). In the Underlying Action, the plaintiff seeks to recover for (a)

physical and psychological injuries he sustained from a gunshot wound, including for past and

future medical treatment and past and future lost earnings, and (b) the wrongful death of his adult

son arising from the same incident.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)-(2) and E.D.Mo.

L.R. 2.07. G4S resides in St. Louis City, Missouri, according to 28 U.S.C. § 1391(c)(2). A

substantial part of the events or omissions giving rise to Love’s claim occurred in St. Louis City,

Missouri, as G4S failed to perform contractual obligations with respect to Love’s store in St. Louis

City, Missouri.

                                  FACTUAL BACKGROUND

       6.      On December 11, 2018, Love’s and G4S entered into a Master Security Services

Agreement (“Agreement”). A true and accurate copy of the Agreement is attached as Exhibit 1.

       7.      Paragraph 2 of the Agreement provides, in part, that:

       2.    G4S DUTIES AND RESPONSIBILITIES:                      The duties and
       responsibilities of G4S shall be set forth herein, including:

               a.    Provision of Services: G4S shall be responsible for the
                     provision of timely and professional security services as set
                     forth in the Schedule of Security Services attached hereto and
                     incorporated by reference (collectively “Security Services”) to
                     be performed by G4S.


4225559.DOCX                                     2
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 3 of 11 PageID #: 3




               b.   Performance and Availability. G4S shall perform the Security
                    Services with the degree of skill and care required by
                    customarily accepted good professional practices and
                    procedures. G4S will perform the Security Services in
                    accordance with the attached Schedule of Security
                    Services. . . .

                                              ***

               d.   Conformity with the Law. G4S shall maintain and cooperate in
                    the provision of Security Services in full compliance with the
                    requirements of all applicable laws, rules, and regulations.

       8.      Paragraph 4 of the Agreement provides in part:

       4.      SECURITY GUARD SERVICES:

       The Security Services shall include general premises security, including but
       not limited to the following:

               a.   G4S will provide . . . Security Services. More specifically, G4S
                    (or its agents or independent contractors) shall act as security
                    guards (“Security Guards”) as needed as the Store. G4S shall
                    provide Security Guards to Customer upon request by an
                    authorized representative of Customer and in accordance with
                    the Schedule of Security Services.

               b.   . . . G4S shall continually monitor and screen the Security
                    Guards (whether its employees or contractors) to ensure that
                    only properly licensed, screened and trained Security Guards
                    are sent to the Store. . . . All Security Guards will be able . . . to
                    effectively respond to emergencies.

       9.      The Schedule of Security Services addendum to the Agreement provides, in part:

       Scope of Work

       1.   Security Guards shall attempt to deter: shoplifting (by patrolling all
            merchandise areas, including all parking lots and fuel pumping areas)
            and other criminal activity such as fighting and other disruptive
            behavior.
                                          ***
       3.   Security Guards shall check the perimeter of the parking lot every ½
            hour, as well as the fuel pumps and tire shops, if applicable,
            documenting any suspicious activity. Security Guards shall be aware of


4225559.DOCX                                   3
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 4 of 11 PageID #: 4




             any suspicious customer activity, such as loitering, theft, sweet-
             hearting, grazing, etc. (documenting any and all findings).

                                             ***
       5.    Security Guards shall patrol the Store to seek to detect any theft
             activity, with a heavier concentration on “controllable merchandise” or
             high theft items.


       ARMED CUSTOM PROTECTION OFFICER® (CPO) PROGRAM

                                                                               State
                                            ***
            461 1-70 [sic], Exit 246A 6124 North Broadway St. Louis, MO         MO
                                       63147


       G4S will provide armed Security Guards to perform the Security Services
       at the Customer locations listed, and the hours detailed below (“Core
       Hours”):
                                         ***

       2.    Love’s 0461, St. Louis, MO. This location has coverage 7 days per
             week. On Monday through Thursday, coverage shall be 12 hours per
             day from 6:00 p.m. to 6:00 a.m. On Friday night, the Security Guard
             shall begin a weekend shift at 10:00 p.m. that runs continuously through
             Monday morning at 6:00 a.m.

                                             ***

       Additional Hours

       If Customer requests additional hours outside the Core Hours above,
       Customer agrees to be billed at 140% of the straight-time billing rate for the
       additional hours.

       10.      Love’s requested that G4S provide additional hours of Security Services on

November 28, 2019, including from 12:00 p.m. to 2:00 p.m., at Love’s Store 461 located at 6124

North Broadway in St. Louis City, Missouri (“Store”).




4225559.DOCX                                   4
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 5 of 11 PageID #: 5




       11.     On or about November 28, 2019, at approximately 1:17 p.m., Marvin Humphrey

shot Michael Stewart (“Father”) and Shawn Stewart (“Decedent”) in the parking lot of the Store

(“Shooting”). Decedent ultimately died from injuries sustained in the Shooting.

       12.     Father filed suit in the Circuit Court of St. Louis City, Missouri, in the Underlying

Action, seeking to recover for injuries he sustained in the Shooting, as well as for the alleged

wrongful death of Decedent. See State Court Petition, attached as Exhibit 2.

       13.     In the Underlying Action, Father alleges that Love’s was negligent in causing his

injuries and the Decedent’s death by failing to maintain safe premises, failing to act reasonably to

protect invitees from reasonably foreseeable dangers, failing to provide adequately trained and

competent security guards to patrol the Store, and failing to ensure that security guards were

reasonably located to observe danger on the Premises. See Exhibit 2 at ¶¶ 14 and 21.

       14.     In the Underlying Action, Father alleges that G4S and its security guards were

negligent in causing his injuries and the Decedent’s death by failing to maintain a safe premises,

failing to take reasonable steps to protect invitees from reasonably foreseeable dangers, failing to

staff the premises with adequately trained and competent security guards to patrol the premises,

failing to adequately manage and supervise the security guards and reasonably locate them to

observe dangers on the premises, and failing to reasonably monitor and observe dangerous

situations on the premises. See Exhibit 2 at ¶¶ 28 and 35.

       15.     Paragraph 12 of the Agreement also provides, in part:

       12.     LIMITS OF LIABILITY AND INDEMNITY: G4S shall indemnify,
       defend, and hold harmless Customer, its affiliates, officers, directors,
       employees and representatives of any of the foregoing from and against
       any and all liabilities, losses, damages, injuries, causes of action, claims,
       judgments, penalties, fines, demands and expenses, including reasonable
       attorneys’ fees and expenses, of whatever kind and nature, arising out of,
       on account of, or resulting from (i) any breach of this Agreement by G4S (or

4225559.DOCX                                     5
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 6 of 11 PageID #: 6




       anyone acting on its behalf or at its direction) or G4S’ (or anyone acting on
       its behalf or at its directions) failure to performed its obligations under this
       Agreement, or (ii) the negligence (whether active or passive) or willful
       misconduct of G4S (or anyone acting on its behalf or at its direction). . . .

                                          COUNT I
                                     Declaratory Judgment

       16.     Love’s incorporates the allegations in paragraphs 1-15, as if fully stated herein.

       17.     Prior to December 21, 2019, Love’s placed G4S on notice of the Shooting by

sending a letter tendering its defense against any claims arising out of the Shooting to G4S. The

letter was sent to “G4S Secure Solutions (USA) Inc. Attn: Legal Department, Contracts, 1395

University Boulevard, Jupiter, FL 33458.”

       18.     After placing G4S on notice of the Shooting, Love’s was contacted by Bruce

Johnkoski of Gallagher Bassett, advising that Gallagher Bassett was the third-party administrator

reviewing Love’s tender.

       19.     Gallagher Bassett, as third-party administrator for GS4, advised Love’s on

February 3, 2020, acknowledged it had received Love’s tender but would need to complete its

investigation before responding to the tender.

       20.     On or about May 12, 2020, Love’s received notice that the Underlying Action had

been filed.

       21.     That same day, Love’s requested an update from Gallagher Basset as to the status

of G4S providing a defense with respect to the Shooting and advised Gallagher Bassett that the

Underlying Action had been filed.

       22.     Between May 20, 2020, and June 5, 2020, Love’s sent four separate emails to

Gallagher Bassett requesting a response on its tender of defense.



4225559.DOCX                                     6
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 7 of 11 PageID #: 7




       23.     On or about July 6, 2020, counsel for Love’s sent a letter to counsel for G4S,

demanding a response to Love’s tender within seven days and that G4S provide a defense in the

Underlying Action.

       24.     Neither G4S nor Gallagher Bassett accepted the tender by July 14, 2020.

       25.     On November 12, 2020, counsel for Love’s sent another letter demanding defense

and indemnity from G4S and from its insurance carrier, for the Shooting and Underlying Action.

       26.     To date, neither G4S nor its insurance carrier has assumed the defense of Love’s in

the Underlying Action.

       27.     To date, neither G4S nor its insurance carrier has accepted Love’s demand for

indemnity with respect to the Shooting or Underlying Action.

       28.     In the Underlying Action, Father alleges that the Shooting occurred because the

security guards provided by G4S were not adequately trained and that the guards acted negligently

in failing to maintain safe premises, to take reasonable steps to protect invitees from reasonably

foreseeable dangers, and to reasonably monitor and observe dangerous situations at the Store.

       29.     The Agreement requires that G4S provide properly trained security guards to

attempt to provide general premises security, attempt to deter criminal activity, check the perimeter

of the parking lot, and patrol the Store.

       30.     The Agreement further provides that the Security Guards perform these duties with

the “degree of skill and care required by customarily accepted good professional practices and

procedures.”

       31.     The Underlying Action alleges that the Shooting arose out of, was on account of,

or resulted from either G4S’s or its agents’ breach of their duties under paragraphs 2 and 4 of the



4225559.DOCX                                     7
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 8 of 11 PageID #: 8




Agreement, as well as the Schedule of Security Services addendum, or the negligent performance

of those duties.

          32.   Upon information and belief, G4S does not believe that it owes a defense or

indemnity to Love’s pursuant to Paragraph 12 of the Agreement with respect to the Underlying

Action.

          33.   As G4S has failed to provide a defense to Love’s with respect to the Underlying

Agreement, an actual controversy exists between the parties as to whether Love’s is entitled to

such a defense and indemnity.

          34.   Love’s therefore seeks a declaratory judgment that G4S owes Love’s a defense

with respect to the Underlying Action and indemnity for any settlement reached or judgment

awarded in the Underlying Action.

          WHEREFORE, Love’s respectfully prays for entry of:

          (a)   A declaratory judgment that G4S owes Love’s a defense and indemnity with respect

                to the Shooting and/or Underlying Action;

          (b)   An order or injunction requiring G4S to assume the defense of Love’s in the

                Underlying Action;

          (c)   An order or injunction requiring G4S to reimburse Love’s for the costs and

                reasonable attorneys’ fees incurred in the defense of the Underlying Action; and

          (d)   An order providing such other relief as this Court deems appropriate and just.


                                           COUNT II
                                  Breach of Contract - Indemnity

          35.   Love’s incorporates the allegations in paragraphs 1-34, as if fully stated herein.



4225559.DOCX                                      8
  Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 9 of 11 PageID #: 9




       36.     By failing to provide a defense to Love’s with respect to the Underlying Action,

G4S has breached its contractual obligation pursuant to paragraph 12 of the Agreement.

       37.     As a result of G4S’s breach, Love’s has incurred defense costs and reasonable

attorneys’ fees in the aggregate amount of $11,501.00 to defend itself in the Underlying Action.

Love’s will continue to incur these defense costs and reasonable attorneys’ fees as long as G4S

fails to provide a defense to it in the Underlying Action.

       38.     Also, as a result of G4S’s breach, Love’s has incurred additional reasonable

attorneys’ fees in the amount of $4,617.50 to secure a defense under the Agreement.

       WHEREFORE, Love’s prays for judgment in its favor as to Count II of its Complaint, for

the Court to award it damages in the amount of the defense costs and reasonable attorneys’ fees

incurred in defense of the Underlying Action, as well as this action, and for such further relief as

this Court deems appropriate and just.

                                          COUNT III
                                  Breach of Contract -Insurance

       39.     Love’s incorporates the allegations in paragraphs 1-38, as if fully stated herein.

       40.     Paragraph 14 of the Agreement also provides, in relevant part:

       14. INSURANCE: At all times during the Term of the Agreement, G4S, its
       agents, and/or its independent contractors performing Services under this
       Agreement shall maintain (and G4S shall certify such coverage) the
       following minimum insurance coverages with an insurance company or
       companies licensed to do business in the state where the Store is located,
       and which is satisfactory to Customer:

               i.   General Liability Insurance with policy limits of not less than
                    $5,000,000 per occurrence arid $5,000,000 aggregate. Said
                    insurance shall provide coverage for, but not be limited to,
                    coverage for bodily injury, personal injury, products liability and
                    contractual liability. Said policy shall name Customer as an
                    additional insured to the extent of G4S' liability obligations under
                    this Agreement. G4S shall require all of its agents and contractors

4225559.DOCX                                     9
 Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 10 of 11 PageID #: 10




                   performing services under the Agreement to name Customer as
                   the certificate holder and additional insured.

       41.     Upon information and belief, G4S failed to maintain general liability insurance

coverage in the amount of $5,000,000/per occurrence that named Love’s as an additional insured

and provided coverage for the claims against it in the Underlying Action.

       42.     Upon information and belief, G4S therefore breached its obligation under

Paragraph 14 of the Agreement.

       43.     As a result of G4S’s breach and failure to maintain such coverage, Love’s has been

deprived of a defense in the Underlying Action and has currently incurred defense fees and costs

in the amount of $11,501.00 in providing its own defense regarding such claims. Love’s will

continue to incur these defense costs until its demand for a defense has been accepted.

       44.     The failure to maintain such coverage may also deprive Love’s of indemnity with

respect to any judgment entered or settlement reached in the Underlying Action.

       WHEREFORE, Love’s prays for judgment in its favor as to Count III of its Complaint, for

the Court to award it damages in the amount of the defense costs and reasonable attorneys’ fees

incurred in defense of the Underlying Action, and for such further relief as this Court deems

appropriate and just.

       PLAINTIFF DEMANDS TRIAL BY JURY.




4225559.DOCX                                    10
 Case: 4:21-cv-00294-SRW Doc. #: 1 Filed: 03/08/21 Page: 11 of 11 PageID #: 11




                                              Respectfully submitted,

                                              /s/ William A. Brasher
                                              William A. Brasher, #30155MO
                                              Allison E. Lee, #61626MO
                                              BOYLE BRASHER LLC
                                              1010 Market Street, Suite 950
                                              St. Louis, Missouri 63101
                                              P: (314) 621-7700
                                              F: (314) 621-1088
                                              wbrasher@boylebrasher.com
                                              alee@boylebrasher.com

                                              Attorneys for Defendant




4225559.DOCX                          11
